Exhibit 10.32
September 30, 2010
Judy Batlin
c/o Onyx Pharmaceuticals, Inc.
2100 Powell St.
Emeryville, CA 94608

Re:   Separation and Consulting Agreement

Dear Judy:
As discussed, this letter sets forth the terms of the separation and consulting
agreement (the “Agreement”) between you and Onyx Pharmaceuticals, Inc. (“Onyx”
or the “Company”).
     1. Separation Date. As you know, the Company is in search for a new Senior
Vice President of Human Resources, and your employment with the Company is
expected to terminate promptly following the Company’s selection of a new Senior
Vice President of Human Resources. The Company anticipates that your employment
will terminate on October 4, 2010. The specific date that your employment ends
is referred to in this Agreement as the “Separation Date.”
     2. Final Accrued Salary and Vacation. On the Separation Date, the Company
will pay you all accrued base salary earned through the Separation Date, and all
accrued and unused vacation earned through the Separation Date (if any), subject
to standard payroll deductions and withholdings. You are entitled to these
payments by law and will receive them regardless of whether or not you sign this
Agreement.
     3. Consulting Relationship.
          (a) Consulting Period. Provided your employment is not otherwise
terminated for Cause (as defined in the Executive Severance Benefit Plan (the
“Severance Plan”)) or as a result of your death or disability, and subject to
your executing (and not revoking) a valid release of all claims under the
Severance Plan within the time period provided under the Severance Plan, the
Company agrees to retain you, and you agree to make yourself available to
perform services as, a consultant to the Company under the terms and conditions
provided in this Agreement, effective on the Separation Date and continuing for
one (1) year thereafter unless terminated earlier by either party as provided
herein (the “Consulting Period”). The parties may terminate the Consulting
Period at any time and for convenience upon at least thirty (30) days advance
written notice to the other party, or immediately upon written notice to the
other party if the other party materially breaches this Agreement (or if you
materially breach the Confidential Information Agreement (as defined in
Section 9)). The parties can extend the Consulting Period for more than one
(1) year after the Separation Date in a future signed written agreement,
provided that, any such extension of the Consulting Period shall not qualify as

 



--------------------------------------------------------------------------------



 



September 30, 2010
Judy Batlin
Page 2
Continuous Service for purposes of the Awards (as defined and discussed further
below). If you form a business entity through which you will provide consulting
services, you agree that the consulting relationship provided in this Agreement
will be assigned to, or otherwise assumed by, such business entity, upon the
Company’s written direction.
          (b) Consulting Services. During the Consulting Period, you shall make
yourself available to provide consulting services (the “Services”) in the areas
of organizational learning and development, as requested by the Company from
time to time during the Consulting Period. Your work will be directed by the
Senior Vice President of Human Resources and the Chief Executive Officer of the
Company. The amount of Services that you will provide will vary over time, with
the expectation that the initial amount of Services will require a significant
amount of your professional time — that is, more than 20% of your prior rate of
services as an employee. Notwithstanding the foregoing, the Company does not
guarantee any specific amount of Services will be requested during the
Consulting Period. You shall exercise the highest degree of professionalism and
utilize your expertise and creative talents in performing the Services. During
the Consulting Period, you shall be free to pursue other employment or
consulting engagements with third parties, provided your other engagements do
not unreasonably interfere with your performance of your Services to the
Company. The Company shall not require you to perform the Services in a manner
that would unreasonably interfere with your performance of your other
professional duties; any such potential conflicts should be discussed with the
Senior Vice President of Human Resources.
          (c) Consulting Compensation. You will receive the following as your
sole compensation for the Services:
               (i) Consulting Fees. During the Consulting Period, the Company
will pay you consulting fees for provided Services at a daily rate of $3,500 per
day (prorated for any partial days of Services) (the “Consulting Fees”). For
each month in which you provide Services, you will submit an invoice to the
Company which lists the dates and amount of Services you provided, along with a
summary description of the Services. The Company will pay your undisputed
Consulting Fees (and any reimbursable expenses, discussed in Section 3(g) below,
which also must be listed on the monthly invoice for the month in which the
expenses were incurred), within thirty (30) days of receipt of your invoices.
               (ii) Equity. You and the Company agree that your conversion from
an employee to an independent contractor of the Company, as contemplated by this
Agreement, will not result in a termination of your “Continuous Service” for
purposes of the Company’s 2005 Equity Incentive Plan, as amended (the “Plan”)
and your outstanding compensatory equity awards (the “Awards”). Accordingly, to
the extent consistent with the Plan and your stock award agreement(s), vesting
of your Awards will continue (subject to your Continuous Service) during the
Consulting Period for up to a maximum period of one (1) year after the
Separation Date, and you will be able to exercise any Awards that are vested
options during such period of Continuous Service and during the applicable
period after the termination of your Continuous

 



--------------------------------------------------------------------------------



 



September 30, 2010
Judy Batlin
Page 3
Service provided in your award agreements, which, for instance, provide for only
a three (3) month post-termination exercise period upon a normal termination of
Continuous Service. However, as consideration for entering into this Agreement,
you agree that your Continuous Service for purposes of your Awards shall be
deemed to have terminated no later than one (1) year after the Separation Date,
even if the Consulting Period is extended thereafter. In no event will you be
able to exercise any options after expiration of the original term of such
option. It is important to understand that, to the extent your options otherwise
qualify as incentive stock options for purposes of the tax rules as of the
Separation Date, such options may lose incentive stock option status (and
convert to nonstatutory options) if you fail to exercise your vested options
within three (3) months after the Separation Date. Notwithstanding the
foregoing, the Company is not providing any tax advice or guidance to you, and
you are strongly encouraged to seek advice concerning the tax aspects of this
Agreement (including with respect to your Awards) from your personal tax
advisors. Except as amended hereby, your rights to the Awards are governed in
full by your stock award agreements and the Plan.
          (d) Protection of Information. You agree that, during the Consulting
Period and thereafter, you will not, except for the purposes of performing your
Services, use or disclose any confidential or proprietary information or
materials of the Company that you obtain or develop in the course of performing
the Services. Any and all work product you create in the course of performing
the Services will be the sole and exclusive property of the Company. You hereby
assign to the Company all right, title, and interest in all inventions,
techniques, processes, materials, and other intellectual property and work
product developed in the course of performing the Services.
          (e) Authority During Consulting Period. After the Separation Date, you
will have no authority to bind the Company to any contractual obligations,
whether written, oral or implied, and you shall not represent or purport to
represent the Company in any manner whatsoever to any third party unless
authorized to do so in writing by the Company.
          (f) Independent Contractor Status. You acknowledge and agree that
during the Consulting Period you will be an independent contractor of the
Company and not an employee, and you will not be entitled to any of the benefits
that the Company may make available to its employees, such as group insurance,
workers’ compensation insurance coverage, profit sharing or retirement benefits,
other than your rights to continued group health insurance coverage under COBRA
or as otherwise provided by law. Because you will perform the Services as an
independent contractor, Onyx will not withhold from the Consulting Fees any
amount for taxes, social security or other payroll deductions, and the
Consulting Fees shall be reported on an Internal Revenue Service Form 1099. You
acknowledge and agree to accept exclusive liability for complying with all
applicable local, state and federal laws governing self-employed individuals,
including obligations such as payment of taxes, Social Security, disability and
other contributions related to the Consulting Fees. In the event that any
federal, state or local taxing authority determines that you are an employee
rather than an independent contractor, you agree to indemnify the Company for
and against any taxes, withholdings, interest and

 



--------------------------------------------------------------------------------



 



September 30, 2010
Judy Batlin
Page 4
penalties (with the exception of employer’s share of Social Security, if any),
arising from the Company’s payment of the Consulting Fees.
          (g) Expenses. The Company will reimburse you, pursuant to its regular
business practice, for reasonable, documented business expenses incurred in
performing the Services (if any) provided that these expenses have been
pre-approved in writing by the Company’s Senior Vice President of Human
Resources or Chief Executive Officer.
          (h) Indemnity Agreement. The parties agree that, for purposes of your
Indemnity Agreement with the Company dated February 4, 2010 (a copy of which is
attached as Exhibit A), you will be considered an agent of the Company only
through your Separation Date..
     4. Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits after the Separation Date if you so elect.
Later, you may be able to convert to an individual policy through the provider
of the Company’s health insurance, if you wish. You will be provided with a
separate notice of your COBRA rights and obligations within the timing required
by law. As part of the severance benefits that you may be eligible to receive
under the Severance Plan (defined and discussed in Section 5 below), the Company
may pay your COBRA premiums for some period of time following the Separation
Date pursuant to the terms of the Severance Plan.
     5. Executive Severance Benefit Plan. You may be eligible to receive certain
severance benefits from the Company following the Separation Date, based on the
termination of your employment, under the Severance Plan. The Company will
determine your eligibility for such benefits under the terms and conditions of
the Severance Plan, and agrees, as part of this Agreement, to waive the
requirement that you must be subject to a “separation from service” (as defined
for purposes of Section 409A) prior to receipt of the severance benefits. To the
extent that you are so eligible, you will be required to comply with all
requirements for receipt of severance benefits under the Severance Plan,
including the requirement of executing a general waiver and release as provided
under Section 5(a) of the Severance Plan. In addition, you agree, as part of
this Agreement and in exchange for the benefits that you will receive hereunder
(including but not limited to the Company’s waiver of the “separation from
service” requirement and the potential continuation of vesting of your Awards),
that you are not eligible to, and will not, receive the six (6) month period of
extended exercisability of any Awards that are stock options under the Severance
Plan. You acknowledge and agree that, except for any benefits to which you may
be entitled under the Severance Plan, you have no entitlement to severance
benefits in connection with the termination of your employment on the Separation
Date or otherwise.
     6. Other Compensation Or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you have not earned, are not owed, and
will not receive from the

 



--------------------------------------------------------------------------------



 



September 30, 2010
Judy Batlin
Page 5
Company any additional compensation, severance, equity vesting or equity awards,
or benefits on or after the Separation Date, with the exception of any vested
benefits you may have under the express terms of a written ERISA-qualified
benefit plan (e.g., 401(k) account). By way of example but not limitation, you
acknowledge that you have not earned, are not owed, and will not be provided,
any bonus, incentive compensation, commissions, or equity, unless expressly
provided herein.
     7. Employment-Related Expense Reimbursements. You agree that, within thirty
(30) days after the Separation Date, you will submit your final documented
expense reimbursement statement reflecting all business expenses you incurred
through the Separation Date, if any, for which you seek reimbursement. The
Company will reimburse you for your legitimate and fully documented expenses
pursuant to its regular business practice.
     8. Return Of Company Property. Unless the Company otherwise authorizes you
to retain any documents or property in connection with your consulting Services
(which must be returned upon termination of the Consulting Period or upon the
Company’s earlier request, without retention of any reproductions), you agree to
return to the Company, no later than by the close of business on the Separation
Date, all Company documents (and all copies thereof) and other property of the
Company in your possession or control, including, but not limited to, Company
files, notes, correspondence, memoranda, notebooks, drawings, records, reports,
lists, compilations of data, research and development information, proposals,
agreements, drafts, minutes, studies, plans, forecasts, purchase orders,
financial and operational information, product and training information, contact
lists or directories, sales and marketing information, personnel and
compensation information, vendor information, promotional literature and
instructions, product specifications and manufacturing information,
computer-recorded information, electronic information (including e-mail and
correspondence), other tangible property and equipment (including, but not
limited to, computer equipment, facsimile machines, and cellular telephones),
credit cards, entry cards, identification badges and keys; and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part). You agree that
you will make a diligent search to locate any such documents, property and
information on the Separation Date. In addition, if you have used any personally
owned computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
then you agree to provide the Company, no later than the Separation Date, with a
computer-useable copy of all such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems
without retaining any reproductions (in whole or in part); and you agree to
provide the Company access to your system as requested to verify that the
necessary copying and/or deletion is done. Your timely compliance with this
Section 8 is a precondition to the consulting arrangement provided under this
Agreement.
     9. Proprietary Information Obligations. Both during and after your
employment you acknowledge and reaffirm your continuing obligations under your
Employee Confidential Information and Inventions Assignment Agreement with the
Company that you signed on March

 



--------------------------------------------------------------------------------



 



September 30, 2010
Judy Batlin
Page 6
21, 2008 (the “Confidential Information Agreement”), which include but are not
limited to your obligations not to use or disclose any confidential or
proprietary information of the Company without prior written authorization from
a duly authorized representative of the Company, and your obligations not to
engage in certain solicitations as provided under Section 4 of the Confidential
Information Agreement. A copy of your signed Confidential Information Agreement
is attached hereto as Exhibit B.
     10. Confidentiality. The provisions of this Agreement will be held in
strictest confidence by you and the Company and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement in confidence to your immediate family; (b) the parties
may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers, and financial advisors; (c) the Company
may disclose this Agreement to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. During the Consulting Period, you may inform third
parties that you are engaged as a consultant to the Company. In addition and
notwithstanding the foregoing, if this Agreement is filed with a government
agency by the Company pursuant to subsection (c) of the above sentence and as a
result becomes publicly available, then the parties shall not be subject to the
foregoing confidentiality obligations.
     11. Nondisparagement. You agree not to disparage the Company and its
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputations or personal
reputations, and the Company agrees to direct its officers and directors not to
disparage you in any manner likely to be harmful to you or your business,
business reputation or personal reputation; provided that both you and the
Company may respond accurately and fully to any request for information to the
extent required by legal process.
     12. No Voluntary Adverse Action. You agree that you will not voluntarily
(except in response to legal compulsion) assist any person in bringing or
pursuing any proposed or pending litigation, arbitration, administrative claim
or other formal proceeding against the Company, its parent or subsidiary
entities, affiliates, officers, directors, employees or agents.
     13. Cooperation. You agree to cooperate fully with the Company in
connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company. Such cooperation includes, without
limitation, making yourself available to the Company upon reasonable notice,
without subpoena, to provide complete, truthful and accurate information in
witness interviews, depositions, and trial testimony. The Company will reimburse
you for reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding foregone wages) and will make reasonable efforts to
accommodate your scheduling needs. Moreover, you agree to execute all documents
(if any) necessary to carry out the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



September 30, 2010
Judy Batlin
Page 7
     14. Dispute Resolution. To aid in the rapid and economical resolution of
any disputes which may arise under this Agreement, you and the Company agree
that any and all claims, disputes or controversies of any nature whatsoever
arising from or regarding the interpretation, performance, negotiation,
execution, enforcement or breach of this Agreement, your employment or your
consulting relationship, or the termination of your employment or consulting
relationship, including but not limited to any statutory claims, shall be
resolved by confidential, final and binding arbitration conducted before a
single arbitrator with JAMS, Inc. (“JAMS”) in San Francisco, California, in
accordance with JAMS’ then-applicable arbitration rules. The parties acknowledge
that by agreeing to this arbitration procedure, they waive the right to resolve
any such dispute through a trial by jury, judge or administrative proceeding.
You will have the right to be represented by legal counsel at any arbitration
proceeding at your own expense. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be available under applicable law in a court
proceeding; and (b) issue a written statement signed by the arbitrator regarding
the disposition of each claim and the relief, if any, awarded as to each claim,
the reasons for the award, and the arbitrator’s essential findings and
conclusions on which the award is based. The Company shall bear JAMS’
arbitration fees and administrative costs. Nothing in this Agreement shall
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction.
Miscellaneous. This Agreement, including Exhibit A and Exhibit B, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement shall be deemed to have been entered into, and shall
be construed and enforced, in accordance with the laws of the State of
California without regard to conflicts of law principles. This Agreement may be
executed in counterparts, each of which shall be deemed to be part of one
original, and facsimile signatures or signatures transmitted via .PDF file shall
be equivalent to original signatures.
If this Agreement is acceptable to you, please sign below and return this signed
Agreement to me within five (5) business days. If you do not sign this Agreement
and return it to the Company within the aforementioned timeframe, the Company’s
offer to enter into the consulting relationship with you on the Separation Date
will expire.

 



--------------------------------------------------------------------------------



 



September 30, 2010
Judy Batlin
Page 8
We look forward to continuing to work with you during the period of your
employment prior to the Separation Date and throughout the Consulting Period. We
wish you good luck in your future endeavors.
Sincerely,

          Onyx Pharmaceuticals, Inc.
    By:     /s/ Suzanne Shema           Suzanne Shema          Senior Vice
President and General Counsel       

Exhibit A — Indemnity Agreement
Exhibit B —Employee Confidential Information and Inventions Assignment Agreement

         
Understood and Agreed:
       
 
       
/s/ Judy Batlin
 
Judy Batlin
  9/30/10
 
Date    

 



--------------------------------------------------------------------------------



 



Exhibit A
INDEMNITY AGREEMENT

A-1



--------------------------------------------------------------------------------



 



INDEMNITY AGREEMENT
     This Indemnity Agreement (this “Agreement”) dated as of this 4th day of
February, 2010, is made by and between Onyx Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Judy Batlin (“Indemnitee”).
Recitals
     A. The Company desires to attract and retain the services of highly
qualified individuals as directors, officers, employees and agents.
     B. The Company’s bylaws (the “Bylaws”) require that the Company indemnify
its directors, and empowers the Company to indemnify its officers, employees and
agents, as authorized by the Delaware General Corporation Law, as amended (the
“Code”), under which the Company is organized and such Bylaws expressly provide
that the indemnification provided therein is not exclusive and contemplates that
the Company may enter into separate agreements with its directors, officers and
other persons to set forth specific indemnification provisions.
     C. Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and available insurance as
adequate under the present circumstances, and the Company has determined that
Indemnitee and other directors, officers, employees and agents of the Company
may not be willing to serve or continue to serve in such capacities without
additional protection.
     D. The Company desires and has requested Indemnitee to serve or continue to
serve as a director, officer, employee or agent of the Company, as the case may
be, and has proffered this Agreement to Indemnitee as an additional inducement
to serve in such capacity.
     E. Indemnitee is willing to serve, or to continue to serve, as a director,
officer, employee or agent of the Company, as the case may be, if Indemnitee is
furnished the indemnity provided for herein by the Company.
Agreement

    Now Therefore, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

     1. Definitions.
          (a) Agent. For purposes of this Agreement, the term “agent” of the
Company means any person who: (i) is or was a director, officer, employee or
other fiduciary of the Company or a subsidiary of the Company; or (ii) is or was
serving at the request or for the convenience of, or representing the interests
of, the Company or a subsidiary of the Company, as a director, officer, employee
or other fiduciary of a foreign or domestic corporation, partnership, joint
venture, trust or other enterprise.

1



--------------------------------------------------------------------------------



 



          (b) Expenses. For purposes of this Agreement, the term “expenses”
shall be broadly construed and shall include, without limitation, all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’, witness, or other professional fees and related disbursements,
and other out-of-pocket costs of whatever nature), actually and reasonably
incurred by Indemnitee in connection with the investigation, defense or appeal
of a proceeding or establishing or enforcing a right to indemnification under
this Agreement, the Code or otherwise, and amounts paid in settlement by or on
behalf of Indemnitee, but shall not include any judgments, fines or penalties
actually levied against Indemnitee for such individual’s violations of law. The
term “expenses” shall also include reasonable compensation for time spent by
Indemnitee for which he is not compensated by the Company or any subsidiary or
third party (i) for any period during which Indemnitee is not an agent, in the
employment of, or providing services for compensation to, the Company or any
subsidiary; and (ii) if the rate of compensation and estimated time involved is
approved by the directors of the Company who are not parties to any action with
respect to which expenses are incurred, for Indemnitee while an agent of,
employed by, or providing services for compensation to, the Company or any
subsidiary.
          (c) Proceedings. For purposes of this Agreement, the term “proceeding”
shall be broadly construed and shall include, without limitation, any
threatened, pending, or completed action, suit, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether brought in the right
of the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, and whether formal or informal in any case, in which
Indemnitee was, is or will be involved as a party or otherwise by reason of:
(i) the fact that Indemnitee is or was a director or officer of the Company;
(ii) the fact that any action taken by Indemnitee or of any action on
Indemnitee’s part while acting as director, officer, employee or agent of the
Company; or (iii) the fact that Indemnitee is or was serving at the request of
the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise,
and in any such case described above, whether or not serving in any such
capacity at the time any liability or expense is incurred for which
indemnification, reimbursement, or advancement of expenses may be provided under
this Agreement.
          (d) Subsidiary. For purposes of this Agreement, the term “subsidiary”
means any corporation or limited liability company of which more than 50% of the
outstanding voting securities or equity interests are owned, directly or
indirectly, by the Company and one or more of its subsidiaries, and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary.
          (e) Independent Counsel. For purposes of this Agreement, the term
“independent counsel” means a law firm, or a partner (or, if applicable, member)
of such a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five (5) years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “independent
counsel” shall not include any person who, under the applicable standards of
professional conduct then

2



--------------------------------------------------------------------------------



 



prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
     2. Agreement to Serve. Indemnitee will serve, or continue to serve, as a
director, officer, employee or agent of the Company or any subsidiary, as the
case may be, faithfully and to the best of his or her ability, at the will of
such corporation (or under separate agreement, if such agreement exists), in the
capacity Indemnitee currently serves as an agent of such corporation, so long as
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the bylaws or other applicable charter documents of
such corporation, or until such time as Indemnitee tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended as an employment agreement between Indemnitee and the
Company or any of its subsidiaries or to create any right to continued
employment of Indemnitee with the Company or any of its subsidiaries in any
capacity.
     The Company acknowledges that it has entered into this Agreement and
assumes the obligations imposed on it hereby, in addition to and separate from
its obligations to Indemnitee under the Bylaws, to induce Indemnitee to serve,
or continue to serve, as a director, officer, employee or agent of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.
     3. Indemnification.
          (a) Indemnification in Third Party Proceedings. Subject to Section 10
below, the Company shall indemnify Indemnitee to the fullest extent permitted by
the Code, as the same may be amended from time to time (but, only to the extent
that such amendment permits Indemnitee to broader indemnification rights than
the Code permitted prior to adoption of such amendment), if Indemnitee is a
party to or threatened to be made a party to or otherwise involved in any
proceeding, for any and all expenses, actually and reasonably incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of such proceeding.
          (b) Indemnification in Derivative Actions and Direct Actions by the
Company. Subject to Section 10 below, the Company shall indemnify Indemnitee to
the fullest extent permitted by the Code, as the same may be amended from time
to time (but, only to the extent that such amendment permits Indemnitee to
broader indemnification rights than the Code permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor, against any and all expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceedings.
     4. Indemnification of Expenses of Successful Party. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any proceeding or in defense
of any claim, issue or matter to which they are entitled to indemnification
hereunder, including the dismissal of any action without

3



--------------------------------------------------------------------------------



 



prejudice, the Company shall indemnify Indemnitee against all expenses actually
and reasonably incurred in connection with the investigation, defense or appeal
of such proceeding.
     5. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
expenses actually and reasonably incurred by Indemnitee in the investigation,
defense, settlement or appeal of a proceeding, but is precluded by applicable
law or the specific terms of this Agreement to indemnification for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
     6. Advancement of Expenses. To the extent not prohibited by law, the
Company shall advance the expenses incurred by Indemnitee in connection with any
proceeding, and such advancement shall be made within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) and upon request of the Company, an undertaking to
repay the advancement of expenses if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not
subject, to appeal, that Indemnitee is not entitled to be indemnified by the
Company. Advances shall be unsecured, interest free and without regard to
Indemnitee’s ability to repay the expenses. Advances shall include any and all
expenses actually and reasonably incurred by Indemnitee pursuing an action to
enforce Indemnitee’s right to indemnification under this Agreement, or otherwise
and this right of advancement, including expenses incurred preparing and
forwarding statements to the Company to support the advances claimed. Indemnitee
acknowledges that the execution and delivery of this Agreement shall constitute
an undertaking providing that Indemnitee shall, to the fullest extent required
by law, repay the advance if and to the extent that it is ultimately determined
by a court of competent jurisdiction in a final judgment, not subject to appeal,
that Indemnitee is not entitled to be indemnified by the Company. The right to
advances under this Section shall continue until final disposition of any
proceeding, including any appeal therein. This Section 6 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to
Section 10(b).
     7. Notice and Other Indemnification Procedures.
          (a) Notification of Proceeding. Indemnitee will notify the Company in
writing promptly upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document, relating to any proceeding
or matter which may be subject to indemnification or advancement of expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.
          (b) Request for Indemnification and Indemnification Payments.
Indemnitee shall notify the Company promptly in writing upon receiving notice of
any demand, judgment or other requirement for payment that Indemnitee reasonably
believes to be subject to indemnification under the terms of this Agreement, and
shall request payment thereof by the Company. Indemnification payments requested
by Indemnitee under Section 3 hereof shall be

4



--------------------------------------------------------------------------------



 



made by the Company no later than sixty (60) days after receipt of the written
request of Indemnitee. Claims for advancement of expenses shall be made under
the provisions of Section 6 herein.
          (c) Application tor Enforcement. In the event the Company fails to
make timely payments as set forth in Sections 6 or 7(b) above, Indemnitee shall
have the right to apply to any court of competent jurisdiction for the purpose
of enforcing Indemnitee’s right to indemnification or advancement of expenses
pursuant to this Agreement. In such an enforcement hearing or proceeding, the
burden of proof shall be on the Company to prove that indemnification or
advancement of expenses to Indemnitee is not required under this Agreement or
permitted by applicable law. Any determination by the Company (including its
Board of Directors, stockholders or independent counsel) that Indemnitee is not
entitled to indemnification hereunder, shall not be a defense by the Company to
the action nor create any presumption that Indemnitee is not entitled to
indemnification or advancement of expenses hereunder.
          (d) Indemnification of Certain Expenses. The Company shall indemnify
Indemnitee against all expenses incurred in connection with any hearing or
proceeding under this Section 7 unless the Company prevails in such hearing or
proceeding on the merits in all material respects.
     8. Assumption of Defense. In the event the Company shall be requested by
Indemnitee to pay the expenses of any proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, or to participate to
the extent permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee. Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such proceeding at Indemnitee’s sole cost and
expense. Notwithstanding the foregoing, if Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such proceeding within a
reasonable time, then in any such event the fees and expenses of Indemnitee’s
counsel to defend such proceeding shall be subject to the indemnification and
advancement of expenses provisions of this Agreement.
     9. Insurance. To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any subsidiary (“D&O Insurance”), Indemnitee shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

5



--------------------------------------------------------------------------------



 



     10. Exceptions.
          (a) Certain Matters. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee on account of any proceeding with respect
to (i) remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law (and, in
this respect, both the Company and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication, as indicated in Section 10(d) below);
(ii) a final judgment rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company against Indemnitee or in connection with
a settlement by or on behalf of Indemnitee to the extent it is acknowledged by
Indemnitee and the Company that such amount paid in settlement resulted from
Indemnitee’s conduct from which Indemnitee received monetary personal profit,
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended, or other provisions of any federal, state or local statute or
rules and regulations thereunder; (iii) a final judgment or other final
adjudication that Indemnitee’s conduct was in bad faith, knowingly fraudulent or
deliberately dishonest or constituted willful misconduct (but only to the extent
of such specific determination); or (iv) on account of conduct that is
established by a final judgment as constituting a breach of Indemnitee’s duty of
loyalty to the Company or resulting in any personal profit or advantage to which
Indemnitee is not legally entitled. For purposes of the foregoing sentence, a
final judgment or other adjudication may be reached in either the underlying
proceeding or action in connection with which indemnification is sought or a
separate proceeding or action to establish rights and liabilities under this
Agreement.
          (b) Claims Initiated by Indemnitee. Any provision herein to the
contrary notwithstanding, the Company shall not be obligated to indemnify or
advance expenses to Indemnitee with respect to proceedings or claims initiated
or brought by Indemnitee against the Company or its directors, officers,
employees or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or
Certificate of Incorporation or applicable law, or (ii) with respect to any
other proceeding initiated by Indemnitee that is either approved by the Board of
Directors or Indemnitee’s participation is required by applicable law. However,
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board of Directors determines it to be appropriate.
          (c) Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold consent to any
proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a

6



--------------------------------------------------------------------------------



 



party in such proceeding and determines in good faith that such settlement is
not in the best interests of the Company and its stockholders.
          (d) Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the SEC under the Act. Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of Indemnitee’s rights under
this Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue. Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking.
     11. Nonexclusivity and Survival of Rights. The provisions for
indemnification and advancement of expenses set forth in this Agreement shall
not be deemed exclusive of any other rights which Indemnitee may at any time be
entitled under any provision of applicable law, the Company’s Certificate of
Incorporation, Bylaws or other agreements, both as to action in Indemnitee’s
official capacity and Indemnitee’s action as an agent of the Company, in any
court in which a proceeding is brought, and Indemnitee’s rights hereunder shall
continue after Indemnitee has ceased acting as an agent of the Company and shall
inure to the benefit of the heirs, executors, administrators and assigns of
Indemnitee. The obligations and duties of the Company to Indemnitee under this
Agreement shall be binding on the Company and its successors and assigns until
terminated in accordance with its terms. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
     No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in his or her
corporate status prior to such amendment, alteration or repeal. To the extent
that a change in the Code, whether by statute or judicial decision, permits
greater indemnification or advancement of expenses than would be afforded
currently under the Company’s Certificate of Incorporation, Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, by Indemnitee shall not prevent the concurrent
assertion or employment of any other right or remedy by Indemnitee.
     12. Term. This Agreement shall continue until and terminate upon the later
of: (a) five (5) years after the date that Indemnitee shall have ceased to serve
as a director or and/or

7



--------------------------------------------------------------------------------



 



officer, employee or agent of the Company; or (b) one (1) year after the final
termination of any proceeding, including any appeal then pending, in respect to
which Indemnitee was granted rights of indemnification or advancement of
expenses hereunder.
     No legal action shall be brought and no cause of action shall be asserted
by or in the right of the Company against an Indemnitee or an Indemnitee’s
estate, spouse, heirs, executors or personal or legal representatives after the
expiration of five (5) years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
five-year period; provided, however, that if any shorter period of limitations
is otherwise applicable to such cause of action, such shorter period shall
govern.
     13. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who, at the request and expense of the Company, shall
execute all papers required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.
     14. Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.
     15. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
Section 14 hereof.
     16. Amendment and Waiver. No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
     17. Notice. Except as otherwise provided herein, any notice or demand
which, by the provisions hereof, is required or which may be given to or served
upon the parties hereto shall be in writing and, if by telegram, telecopy or
telex, shall be deemed to have been validly served, given or delivered when
sent, if by overnight delivery, courier or personal delivery, shall be deemed to
have been validly served, given or delivered upon actual delivery and, if
mailed, shall be deemed to have been validly served, given or delivered three
(3) business days after deposit in the United States mail, as registered or
certified mail, with proper postage prepaid and addressed to the party or
parties to be notified at the addresses set forth on the signature page of this

8



--------------------------------------------------------------------------------



 



Agreement (or such other address(es) as a party may designate for itself by like
notice). If to the Company, notices and demands shall be delivered to the
attention of the Secretary of the Company.
     18. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.
     20. Headings. The headings of the sections of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.
     21. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
Certificate of Incorporation, Bylaws, the Code and any other applicable law, and
shall not be deemed a substitute therefor, and does not diminish or abrogate any
rights of Indemnitee thereunder.

9



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have entered into this Agreement
effective as of the date first above written.

                  Onyx Pharmaceuticals, Inc.    
 
           
 
  By:   /s/ N. Anthony Coles
 
Name: N. Anthony Coles    
 
      Title: President & CEO    

         
 
  INDEMNITEE    
 
       
 
  /s/ Judy Batlin
 
Signature of Indemnitee    
 
       
 
  Judy Batlin
 
Name of Indemnitee    

10



--------------------------------------------------------------------------------



 



Exhibit B
EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT
AGREEMENT



B-1



--------------------------------------------------------------------------------



 



EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT
     In consideration of my employment or continued employment by Onyx
Pharmaceuticals, Inc or its subsidiaries or affiliates (the “Company”), and the
compensation paid to me now and during my employment with the Company, I agree
to the terms of this Agreement as follows:
1. Confidential Information Protections.
     1.1 Nondisclosure; Recognition of Company’s Rights. At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized in writing by an officer of Company. I will obtain such
officer’s written approval before publishing or submitting for publication any
material (written, oral, or otherwise) that relates to my work at Company and/or
incorporates any Confidential Information. I hereby assign to Company any rights
I have or may acquire in any and all Confidential Information and recognize that
all Confidential Information shall be the sole and exclusive property of Company
and its assigns.
     1.2 Confidential Information. The term “Confidential Information” shall
mean any and all confidential knowledge, data or information related to
Company’s business or its actual or demonstrably anticipated research or
development, including without limitation (a) trade secrets, inventions, ideas,
processes, computer source and object code, data, formulae, programs, other
works of authorship, know-how, improvements, discoveries, developments, designs,
techniques, methodologies, techniques, processes, assay systems, procedures,
tests, formulations, gene sequences and loci, compounds, micro-organisms or
other cell types, proteins, peptides, genetic and other biological material,
computer programs, algorithms, software, reports, documentation, equipment, and
devices; (b) information regarding products, services, plans for research and
development, unpublished test results, clinical trials, marketing and business
plans, budgets, financial statements, contracts, prices, suppliers, and
customers; (c) information regarding the skills and compensation of Company’s
employees, contractors, and any other service providers of Company; and (d) the
existence of any business discussions, negotiations, or agreements between
Company and any third party.
     1.3 Third Party Information. I understand that Company has received and in
the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During and after the term of my employment, I will hold Third
Party Information in strict confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for Company) or use. Third Party Information, except in connection
with my work for Company or unless expressly authorized by an officer of Company
in writing.
     1.4 No Improper Use of Information of Prior Employers and Others. I
represent that my employment by Company does not and will not breach any
agreement with any former employer, including any noncompete agreement or any
agreement to keep in confidence or refrain from using information acquired by me
in confidence or trust prior to my employment by Company. I further represent
that I have not entered into, and will not enter into, any agreement, either
written or oral, in conflict with my obligations under this Agreement. During my
employment by Company, I will not improperly use or disclose any confidential
information or trade secrets of any former employer or other third party, nor
will I bring onto the premises of Company or use any unpublished documents or
any property belonging to any former employer or other third party, in violation
of any lawful agreements with that former employer or third party. I will use in
the performance of my duties only information that is generally known and used
by persons with training and experience comparable to my own, is common
knowledge in the industry or otherwise legally in the public domain, or is
otherwise provided or developed by Company.
2. Inventions.
     2.1 Inventions and Intellectual Property Rights. As used in this Agreement,
the term “Invention” means any ideas, concepts, information, materials,
processes, methods, data, programs, know-how, improvements, discoveries,
developments, designs, artwork, formulae, other patentable or copyrightable
works, and techniques and all Intellectual Property Rights in any of the items
listed above. The term “Intellectual Property Rights” means all trade secrets,
copyrights, trademarks, mask work rights, patents and other intellectual
property rights recognized by the laws of any jurisdiction or country.
     2.2 Prior Inventions. I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; and (c) I wish to have excluded from the scope of this
Agreement (collectively referred to as “Prior Inventions”). If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions. I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of

1



--------------------------------------------------------------------------------



 



sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention.
     2.3 Assignment of Company Inventions. Inventions assigned to the Company or
to a third party as directed by the Company pursuant to the section titled
“Government or Third Party” are referred to in this Agreement as “Company
Inventions.” Subject to the section titled “Government or Third Party” and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and that I have set forth in Exhibit A, I
hereby assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company.
     2.4 Obligation to Keep Company Informed. During the period of my employment
and for one (1) year after my employment ends, I will promptly and fully
disclose to Company in writing (a) all Inventions authored, conceived, or
reduced to practice by me, either alone or with others, including any that might
be covered under California Labor Code section 2870, and (b) all patent
applications filed by me or in which I am named as an inventor or co-inventor.
     2.5 Government or Third Party. I agree that, as directed by the Company, I
will assign to a third party, including without limitation the United States,
all my right, title, and interest in and to any particular Company Invention.
     2.6 Enforcement of Intellectual Property Rights and Assistance. During and
after the period of my employment, I will assist Company in every proper way to
obtain and enforce United States and foreign Intellectual Property Rights
relating to Company Inventions in all countries. If the Company is unable to
secure my signature on any document needed in connection with such purposes, I
hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act on my behalf to execute and file any such
documents and to do all other lawfully permitted acts to further such purposes
with the same legal force and effect as if executed by me.
     2.7 Incorporation of Software Code. I agree that I will not incorporate
into any Company software or otherwise deliver to Company any software code
licensed under the GNU General Public License or Lesser General Public License
or any other license that, by its terms, requires or conditions the use or
distribution of such code on the disclosure, licensing, or distribution of any
source code owned or licensed by Company.
3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.
4. Additional Activities. I agree that (a) during the term of my employment by
Company, I will not, without Company’s express written consent, engage in any
employment or business activity directly related to or competitive with the
business in which the Company is now or becomes involved, or would otherwise
conflict with my obligations to the Company. To protect the Company’s
Intellectual Property Rights, and because of the position in the Company that I
hold, I agree that during my employment with the Company whether full-time or
part-time and for a period of one year after my last day of employment with the
Company, I will not (a) directly or indirectly, solicit, induce or encourage, or
attempt to solicit, induce, or encourage or otherwise cause any employee,
consultant or independent contractor of the Company to terminate his or her
relationship with the Company in order to become an employee, independent
contractor, or consultant to or for any other person or entity (or any such
employee, consultant or independent contractor who has terminated their
relationship with the Company within the six months prior to the date of the
action prohibited hereunder), or (b) directly or indirectly solicit the business
of any client or customer of the Company (other than on behalf of the Company)
if such solicitation would involve the unauthorized use or disclosure of the
Company’s Confidential Information.
5. Return Of Company Property. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation. I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company. In addition, if I have used any personal computer, server,
or e-mail system to receive, store, review, prepare or transmit any Company
information, including but not limited to, Confidential Information, I agree to
provide the Company with a computer-useable copy of all such Confidential
Information and then permanently delete and expunge such Confidential
Information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is completed. I further agree that any property situated on Company’s
premises and owned by Company is subject to inspection by Company’s personnel at
any time with or without further notice. Prior to the termination of my
employment or promptly after termination of my employment, I will cooperate with
Company in attending an exit interview and certify in writing that I have
complied with the requirements of this section.

2



--------------------------------------------------------------------------------



 



6. Notification of New Employer. In the event that I leave the employ of
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement, by Company providing a copy of this
Agreement or otherwise.
7. General Provisions.
     7.1 Governing Law and Venue. This Agreement and any action related thereto
will be governed, controlled, interpreted and defined by and under the laws of
the State of California, without giving effect to any conflicts of laws
principles that require the application of the law of a different state. I
hereby expressly consent to the personal jurisdiction and venue in the state and
federal courts for the county in which Company’s principal place of business is
located for any lawsuit filed there against me by Company arising from or
related to this Agreement.
     7.2 Severability. If any provision of this Agreement is, for any reason,
held to be invalid or unenforceable, the other provisions of this Agreement will
be unimpaired and the invalid or unenforceable provision will be deemed modified
so that it is valid and enforceable to the maximum extent permitted by law.
     7.3 Survival. This Agreement shall survive the termination of my employment
and the assignment of this Agreement by Company to any successor-in-interest or
other assignee and be binding upon my heirs and legal representatives.
     7.4 Employment. I agree and understand that nothing in this Agreement shall
give me any right to continued employment by Company, and it will not interfere
in any way with my right or Company’s right to terminate my employment at any
time, with or without cause and with or without advance notice.
     7.5 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark. If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of such change to the other
party.
     7.6 Injunctive Relief. I acknowledge that, because my services are personal
and unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.
     7.7 Waiver. Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be deemed a waiver of any other provision or
of such provision on any other occasion.
     7.8 Export. I agree not to export, directly or indirectly, any U.S.
technical data acquired from Company or any products utilizing such data, to
countries outside the United States, because such export could be in violation
of the United States export laws or regulations.
     7.9 Entire Agreement. The obligations pursuant to sections of this
Agreement titled “Confidential Information Protections” and “Inventions” shall
apply at any time during which I was previously employed, or am in the future
employed by Company or, to the fullest extent permitted by law, to any time
during which I was previously engaged, or am in the future engaged, by Company
as an independent contractor, if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior communications between us with
respect to such matters. No modification of or amendment to this Agreement, or
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by me and an officer of the Company. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

3



--------------------------------------------------------------------------------



 



    This Agreement shall be effective as of the first day of my employment with
Company.

                  EMPLOYEE:       ONYX PHARMACEUTICALS, INC.:
 
                I have read, understand, and accept this agreement   Accepted
and agreed: and have been given the opportunity to discuss it         with
independent legal counsel.        
 
                /s/ Judy Batlin       /s/ Leonie McConville          
(Signature)       (Signature)

 
               
By:
  Judy Batlin       By:   Leonie McConville
 
               
 
               
Title:
  Vice President, Organizational Learning, Development & Human Resources      
Title:   Senior Director, Human Resources
 
               
 
               
Date:
  3/21/08       Date:   3/21/08
 
               
 
               
Address:
  96 David Drive, Moraga, CA 94556       Address:   Emeryville, CA
 
               

4



--------------------------------------------------------------------------------



 



EXHIBIT A
INVENTIONS
1. Prior Inventions Disclosure. The following is a complete list of all Prior
Inventions (as provided in Section 2.2 of the attached Employee Confidential
Information and Inventions Assignment Agreement, defined herein as the
“Agreement”):

     
þ
  None
 
   
o
  See immediately below:
 
     
 
     
 
   
o
  Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section I above with respect to inventions or improvements generally
listed below and the proprietary rights and obligations with respect to which I
owe to the following party(ies):

                  Invention or Improvement   Party(ies)   Relationship
1.
           
 
           
 
           
2.
           
 
           
 
           
3.
           
 
           
 
           
 
o  Additional sheets attached.        

3. Limited Exclusion Notification.
     This is to notify you in accordance with Section 2872 of the California
Labor Code that the foregoing Agreement between you and Company does not require
you to assign or offer to assign to Company any Invention that you develop
entirely on your own time without using Company’s equipment, supplies,
facilities or trade secret information, except for those Inventions that either:
     a. Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or
     b. Result from any work performed by you for Company.
     To the extent a provision in the foregoing Agreement purports to require
you to assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
     This limited exclusion does not apply to any patent or Invention covered by
a contract between Company and the United States or any of its agencies
requiring full title to such patent or Invention to be in the United States.

A-1